DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is directed to an allowable apparatus. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 12 - 15, directed to the process of making or using an allowable apparatus and a combination of that apparatus, previously withdrawn from consideration as a result of a restriction requirement, Claims 12 – 15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/29/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2017/0198394 Connor Coward (‘Coward hereafter), 
U.S. 2016/0243764 Hays et al. (‘Hays hereafter), 
U.S. 2010/0180725 Goto et al. (‘Goto hereafter), ,
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 – 16 are allowed.
Claims 12 -15 have been rejoined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
3. (Examiner Amendment) The system of claim 1, 
wherein the conductive object and the layer of metal powder are separated by [[an]] the air gap.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed.   
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show: “the conductive object at a second voltage,” and “a voltage differential between the layer of metal powder and the conductive object is sufficient to reposition particles to new locations within the layer of metal powder layer.”

The closest prior art is as cited were ‘Coward, ‘Goto & Hays.  
‘Coward teaches: A system for compacting layers of metal powder (‘Coward Abst, Para 0004, Fig 5, #8 (powder pile)), comprising: a layer of metal powder (‘Coward Abst, Para 0004, Fig 5, #8 (powder pile)) at a first voltage (‘Coward Para 0013, varying the voltage between electrodes would have different voltages, “it does not matter which electrode is positively or negatively charged.”); and a conductive object above the layer of metal powder (‘Coward, Fig 5, #6 (second electrode), second electrode is an “object.”), the conductive object at a second voltage (‘Coward, Para 0013, varying the voltage between electrodes would have different voltages, “it does not matter which electrode is positively or negatively charged.”), wherein the conductive object and layer of metal powder are separated by a gap (‘Coward, Para 0025, d is distance between electrodes #Dh (horizontal distance)).
However, ‘Coward does not teach: moving, or repositioning a layer of the metal particles to new locations within the layer of the metal powder layer. 
‘Goto and ‘Hays do not teach: “conductive object at a second voltage.” Nor does ‘Goto or ‘Hays teach a second voltage.
Neither of these references provides both the conductive object at a second voltage and moving/ repositioning the particles within the layer of metal powder. Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 2 -16, are also allowed because they are dependent on claim 1.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                         
02/02/2022